DETAILED ACTION
Claims 6, 9, 11, 18, 21, 23, and 25 have been amended. Claims 1-25 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7-8, 10, 13-14, 16-17, 19-20, 22, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-15 of U.S. Patent No. US 10491338 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
16/588,175
US 10491338 B2
1. A method of operating a user equipment in a radio access network, the method comprising transmitting feedback signaling pertaining to a plurality of cells, the feedback signaling being transmitted at a power level, the power level being based on a difference 


2. The method according to claim 1, wherein the HARQ feedback signaling comprises a maximum number of bits of feedback information, wherein the maximum is 11 bits.
4. The method according to claim 1, wherein the feedback signaling is transmitted on one of a control channel and a data channel.
3. The method according to claim 1, wherein the HARQ feedback signaling is transmitted on a control channel.
5. The method according to claim 1, wherein V pertains to a total number of scheduling assignments to which the feedback signaling pertains.
4. The method according to claim 1, wherein V pertains to a total number of scheduling assignments to which the HARQ feedback signaling pertains.
7. The method according to claim 1, wherein V is determined based on a total downlink assignment indication received in a scheduling assignment.
5. The method according to claim 1, wherein V is determined based on a total downlink assignment indication received in a scheduling assignment, the scheduling assignment being represented 

6. The method according to claim 1, wherein V is determined based on a counter downlink assignment indication received in a scheduling assignment.
10. The method according to claim 1, wherein U pertains to all of the plurality of cells.
   7. The method according to claim 1, wherein U pertains to all of the plurality of cells.
12. The method according to claim 1, wherein the power level is also based on a value NB indicative of a number of bits to be included in the feedback signaling per missed scheduling assignment.
1. A method of operating a user equipment in a New Radio, NR, radio access network, the method comprising transmitting Hybrid Automatic Repeat Request, HARQ, feedback signaling pertaining to a plurality of cells in a carrier aggregation, the HARQ feedback signaling being transmitted at a power level, the power level being based on a value ((V-U)mod 4).times.NB, where: V is one of a largest counter Downlink Assignment Indicator, DAI, received for the carrier aggregation, and a total DAI received for the carrier aggregation; U is a number of 

9. A user equipment for a New Radio, NR, radio access network, the user equipment being configured to transmit Hybrid Automatic Repeat Request, HARQ, feedback signaling pertaining to a plurality of cells in a carrier aggregation, the HARQ feedback signaling being transmitted at a power level, the power level being based on a value ((V-U)mod 4).times.NB, where: V is one of the largest counter Downlink Assignment Indicator, DAI, received for the carrier aggregation, and a total DAI received for the carrier aggregation; U is the number of scheduling assignments received for the cells of the carrier aggregation; and NB is a value indicative of a number of bits to be included in the HARQ feedback signaling per missed scheduling assignment.

  10. The user equipment according to claim 9, wherein the HARQ feedback signaling comprises a maximum number of bits of feedback information, wherein the maximum is 11 bits.
16. The user equipment according to claim 13, wherein the feedback signaling is transmitted on one of a control channel and a data channel.
  11. The user equipment according to claim 9, wherein the HARQ feedback signaling is transmitted on a control channel.
17. The user equipment according to claim 13, wherein V pertains to a total number of scheduling assignments to which the feedback signaling pertains.
12. The user equipment according to claim 9, wherein V pertains to a total number of scheduling assignments to which the HARQ feedback signaling pertains.
19. The user equipment according to claim 13, wherein V is determined based on a total downlink assignment indication received in a scheduling assignment.
13. The user equipment according to claim 9, wherein V is determined based on a total downlink assignment indication received in a scheduling assignment, the scheduling assignment being represented by a Downlink Control Information, DCI, transmission having DCI format 1_1.
20. The user equipment according to claim 13, wherein V is determined based on a 


15. The user ser equipment according to claim 9, wherein U pertains to all of the plurality of cells.
24. The user equipment according to claim 13, wherein the power level is also based on a value NB indicative of a number of bits to be included in the feedback signaling per missed scheduling assignment.
9. A user equipment for a New Radio, NR, radio access network, the user equipment being configured to transmit Hybrid Automatic Repeat Request, HARQ, feedback signaling pertaining to a plurality of cells in a carrier aggregation, the HARQ feedback signaling being transmitted at a power level, the power level being based on a value ((V-U)mod 4).times.NB, where: V is one of the largest counter Downlink Assignment Indicator, DAI, received for the carrier aggregation, and a total DAI received for the carrier aggregation; U is the number of scheduling assignments received for the cells of the carrier aggregation; and NB is a value indicative of a number of bits to be included in the HARQ feedback signaling per missed scheduling assignment.

9. A user equipment for a New Radio, NR, radio access network, the user equipment being configured to transmit Hybrid Automatic Repeat Request, HARQ, feedback signaling pertaining to a plurality of cells in a carrier aggregation, the HARQ feedback signaling being transmitted at a power level, the power level being based on a value ((V-U)mod 4).times.NB, where: V is one of the largest counter Downlink Assignment Indicator, DAI, received for the carrier aggregation, and a total DAI received for the carrier aggregation; U is the number of scheduling assignments received for the cells of the carrier aggregation; and NB is a value indicative of a number of bits to be included in the HARQ feedback signaling per missed scheduling assignment.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0206224 A1 to Hwang et al. (hereinafter “Hwang”) and US 2018/0077652 A1 to Seo et al. (hereinafter “Seo”).

As per claim 1, Hwang discloses a method of operating a user equipment in a radio access network (Fig. 1, of Hwang discloses a UE in an network), the method comprising transmitting feedback signaling pertaining to a plurality of cells ([0008, 0196], of Hwang discloses transmission of feedback (UCI, HARQ, CSI) for a plurality of cells), the feedback signaling being transmitted at a power level ([0203-0204], of Hwang discloses a power control method for transmitting the PUSCH and PUCCH which is used for transmitting feedback. [0008, 0196], of Hwang discloses transmission of feedback (UCI, HARQ, CSI) for a plurality of cells in a PUSCH/PUCCH (see also [0208])), the power level being based on a difference between a value V and a value U, the value V being indicative of a total number of scheduling assignments the user equipment is expected to receive for the plurality of cells ([0208], of Hwang discloses the total DAI for a plurality of cells), and the value U being indicative of a total number of scheduling assignments for the plurality of cells received by the user equipment ([0208], of Hwang discloses the total counter DAI for a plurality of cells).
Hwang may not explicitly disclose, but Seo, which is in the same field of endeavor, discloses the power level being based on a difference between a value V and a value U ([0216] and Equation 3 (on page 13) of Seo discloses the transmit power control for uplink transmissions.  Part of equation 3 is determined by n.sub.HARQ.  [0228-0229], of Seo discloses where n.sub.HARQ is determined by taking a difference between V and U. Therefore Seo discloses the power level being based on a difference between V and U). The purpose of Seo is to determining transmit power of an uplink control channel in a wireless communication system, and an apparatus using the method ([0002], of Seo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo with Hwang, to enable determining transmit power of an uplink control channel in a wireless communication system.
As per claim 2, Hwang and Seo discloses the method according to claim 1, wherein the feedback signaling comprises a maximum number of bits of feedback information ([0208], of Hwang discloses a payload size for feedback information).
As per claim 3, Hwang and Seo discloses the method according to claim 1, wherein the feedback signaling is error encoded based on a Reed-Muller code ([0090], of Hwang discloses using a Reed-Muller code for coding information).
As per claim 4, Hwang and Seo discloses the method according to claim 1, wherein the feedback signaling is transmitted on one of a control channel ([0204-0205, 0208], of Hwang discloses where the feedback is transmitted on a control channel such as a PUCCH) and a data channel.
As per claim 5, Hwang and Seo discloses the method according to claim 1, wherein V pertains to a total number of scheduling assignments to which the feedback signaling pertains ([0208], of Hwang discloses the total DAI).
As per claim 6, Hwang and Seo discloses the method according to claim 1, wherein V pertains to the total number of scheduling assignments for the plurality of cells at a same assignment reception occasion time ([0208], of Hwang discloses the total DAI for a particular interval or time).
As per claim 7, Hwang and Seo discloses the method according to claim 1, wherein V is determined based on a total downlink assignment indication received in a scheduling assignment ([0161, 0204-0208], of Hwang disclose a total number of scheduling assignment (total DAI) and where the DAI is included in a DCI and where the DCI is used for scheduling a PDSCH).
As per claim 8, Hwang and Seo discloses the method according to claim 1, wherein V is determined based on a counter downlink assignment indication received in a scheduling assignment ([0204-0208], of Hwang discloses where the counter DAI is received in a DCI).
As per claim 9, Hwang and Seo discloses the method according to claim 1, wherein V is determined based on an assignment indication received in a scheduling grant ([0163], of Hwang discloses where a DCI is included in a grant.  [0208], of Hwang discloses where the DCI can include the DAI information).
As per claim 10, Hwang and Seo discloses the method according to claim 1, wherein U pertains to all of the plurality of cells ([0208], of Hwang discloses a DCI/DAI for all cells).
As per claim 11, Hwang and Seo discloses the method according to claim 1, wherein U pertains to the scheduling assignments received at a same assignment reception occasion ([0208], of Hwang discloses the counter DAI for an interval or time period).
As per claim 12, Hwang and Seo discloses the method according to claim 1, wherein the power level is also based on a value NB indicative of a number of bits to be included in the feedback signaling per missed scheduling assignment ([0208], of Hwang discloses where the HARQ payload size can be based on a failed/missed DAI).
As per claim 13, Hwang discloses a user equipment for a radio access network (Figs. 1 and 10 of Hwang discloses a UE), the user equipment being configured to transmit feedback signaling pertaining to a plurality of cells ([0008, 0196], of Hwang discloses transmission of feedback (UCI, HARQ, CSI) for a plurality of cells), the feedback signaling being transmitted at a power level ([0203-0204], of Hwang discloses a power control method for transmitting the PUSCH and PUCCH which is used for transmitting feedback. [0008, 0196], of Hwang discloses transmission of feedback (UCI, HARQ, CSI) for a plurality of cells in a PUSCH/PUCCH (see also [0208])), the power level being based on a difference between a value V and a value U, the value V being indicative of a total number of scheduling assignments the user equipment is expected to receive for the plurality of cells ([0208], of Hwang discloses the total DAI for a plurality of cells), and the value U being indicative of a total number of scheduling assignments for the plurality of cells received by the user equipment ([0208], of Hwang discloses the total counter DAI for a plurality of cells).
Hwang may not explicitly disclose, but Seo, which is in the same field of endeavor, discloses the power level being based on a difference between a value V and a value U ([0216] and Equation 3 (on page 13) of Seo discloses the transmit power control for uplink transmissions.  Part of equation 3 is determined by n.sub.HARQ.  [0228-0229], of Seo discloses where n.sub.HARQ is determined by taking a difference between V and U. Therefore Seo discloses the power level being based on a difference between V and U). The purpose of Seo is to determining transmit power of an uplink control channel in a wireless communication system, and an apparatus using the method ([0002], of Seo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo with Hwang, to enable determining transmit power of an uplink control channel in a wireless communication system.
As per claim 14, Hwang and Seo discloses the user equipment according to claim 13, wherein the feedback signaling comprises a maximum number of bits of feedback information ([0208], of Hwang discloses a payload size for feedback information).
As per claim 15, Hwang and Seo discloses the user equipment according to claim 13, wherein the feedback signaling is error encoded based on a Reed-Muller code ([0090], of Hwang discloses using a Reed-Muller code for coding information).
As per claim 16, Hwang and Seo discloses the user equipment according to claim 13, wherein the feedback signaling is transmitted on one of a control channel ([0204-0205, 0208], of Hwang discloses where the feedback is transmitted on a control channel such as a PUCCH) and a data channel.
As per claim 17, Hwang and Seo discloses the user equipment according to claim 13, wherein V pertains to a total number of scheduling assignments to which the feedback signaling pertains ([0208], of Hwang discloses the total DAI).
As per claim 18, Hwang and Seo discloses the user equipment according to claim 13, wherein V pertains to the total number of scheduling assignments for the plurality of cells at a same assignment reception occasion time ([0208], of Hwang discloses the total DAI for a particular interval or time).
As per claim 19, Hwang and Seo discloses the user equipment according to claim 13, wherein V is determined based on a total downlink assignment indication received in a scheduling assignment ([0161, 0204-0208], of Hwang disclose a total number of scheduling assignment (total DAI) and where the DAI is included in a DCI and where the DCI is used for scheduling a PDSCH).
As per claim 20, Hwang and Seo discloses the user equipment according to claim 13, wherein V is determined based on a counter downlink assignment indication received in a scheduling assignment ([0204-0208], of Hwang discloses where the counter DAI is received in a DCI).
As per claim 21, Hwang and Seo discloses the user equipment according to claim 13, wherein V is determined based on an assignment indication received in a scheduling grant ([0163], of Hwang discloses where a DCI is included in a grant.  [0208], of Hwang discloses where the DCI can include the DAI information).
As per claim 22, Hwang and Seo discloses the user equipment according to claim 13, wherein U pertains to all of the plurality of cells ([0208], of Hwang discloses a DCI/DAI for all cells).
As per claim 23, Hwang and Seo discloses the user equipment according to claim 13, wherein U pertains to the scheduling assignments received at a same assignment reception occasion ([0208], of Hwang discloses the counter DAI for an interval or time period).
As per claim 24, Hwang and Seo discloses the user equipment according to claim 13, wherein the power level is also based on a value NB indicative of a number of bits to be included in the feedback signaling per missed scheduling assignment ([0208], of Hwang discloses where the HARQ payload size can be based on a failed/missed DAI).
As per claim 25, Hwang discloses a non-transitory computer storage medium storing an executable computer program that, when executed, cause processing circuitry to at least one of control and perform a method of operating a user equipment in a radio access network (Fig. 13 and [00214-0215], of Hwang discloses a memory with software for execution on a processor of a UE/MTC), the method comprising transmitting feedback signaling pertaining to a plurality of cells ([0008, 0196], of Hwang discloses transmission of feedback (UCI, HARQ, CSI) for a plurality of cells), the feedback signaling being transmitted at a power level ([0203-0204], of Hwang discloses a power control method for transmitting the PUSCH and PUCCH which is used for transmitting feedback. [0008, 0196], of Hwang discloses transmission of feedback (UCI, HARQ, CSI) for a plurality of cells in a PUSCH/PUCCH (see also [0208])), the power level being based on a difference between a value V and a value U, the value V being indicative of a total number of scheduling assignments the user equipment is expected to receive for the plurality of cells ([0208], of Hwang discloses the total DAI for a plurality of cells), and ([0208], of Hwang discloses the total counter DAI for a plurality of cells).
Hwang may not explicitly disclose, but Seo, which is in the same field of endeavor, discloses the power level being based on a difference between a value V and a value U ([0216] and Equation 3 (on page 13) of Seo discloses the transmit power control for uplink transmissions.  Part of equation 3 is determined by n.sub.HARQ.  [0228-0229], of Seo discloses where n.sub.HARQ is determined by taking a difference between V and U. Therefore Seo discloses the power level being based on a difference between V and U). The purpose of Seo is to determining transmit power of an uplink control channel in a wireless communication system, and an apparatus using the method ([0002], of Seo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo with Hwang, to enable determining transmit power of an uplink control channel in a wireless communication system.

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that the double patenting rejection is premature because no allowable subject matter has been indicated, the Examiner respectfully disagrees. An indication of allowable subject matter is not necessary for a double patenting rejection.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference 
In response to Applicant’s arguments that the cited references do not disclose the limitations of independent claim 1, in particular “the power level being based on a difference between a value V and a value U, the value V being indicative of a total number of scheduling assignments the user equipment is expected to receive for the plurality of cells, and the value U being indicative of a total number of scheduling assignments for the plurality of cells received by the user equipment”, the Examiner respectfully disagrees. As discloses above Hwang may not explicitly disclose, but Seo, which is in the same field of endeavor, discloses the power level being based on a difference between a value V and a value U ([0216] and Equation 3 (on page 13) of Seo discloses the transmit power control for uplink transmissions.  Part of equation 3 is determined by n.sub.HARQ.  [0228-0229], of Seo discloses where n.sub.HARQ is determined by taking a difference between V and U. Paragraph [0029], of Seo discloses that V.sup.DL.sub.DAI implies a DAI value. [0158], of Seo discloses where the DAI value is an accumulative counter value of the PDCCH with a PDSCH allocated there to (total scheduling assignments expected to be received). [0229], of Seo discloses further that the U.sub.DAI is a total number of PDCCH related to a PDSCH transmission (total scheduling assignments received).  Therefore the 
Applicant’s arguments with regards to the remaining claims are moot in view of the response above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./            Examiner, Art Unit 2476       


/PHIRIN SAM/            Primary Examiner, Art Unit 2476